Cobb, P. J.
(After stating the facts.) Under the deed from Suydarn to Gray and others, the grantees acquired only the right to cut such trees as at the date of the deed were suitable for sawmill and general logging purposes; and the right to cut was limited as to time. The time limit, so far as the lease in question is concerned, expired on April 16, 1902. If none of the timber embraced in the conveyanfce had been cut,'the right to cut any of it terminated on the date above referred to. If a portion of it only had been out before that date arrived, then the right to cut the remainder •ceased upon that date. If all of ^ie timber suitable for sawmill and general logging purposes was actually cut before that date arrived, the lease also terminated. That is to say, when a timber lease is taken, which only embraces the timber of a certain character growing on the land at the date of the-lease, and there is a time limit in the lease, the lease terminates either when the time stipulated arrives, or when the timber has been actually cut and removed, even though this is done before the expiration of the time limit. See, in this connection, Allison v. Wall, 121 Ga. 822. The deed from the Gray Lumber Company to Allison is not a conveyance in fee simple of all of the timber upon the lots mentioned in that paper. The deed refers iii terms to the deed from Suydarn, and the grantor conveys “all the pine trees . . as sold to the grantor by Suydarn.” It was the evident intention of the parties, as indicated by the language of the conveyance, that the grantor sold, and the grantee bought, all the rights — no more, no less — that the grantor acquired under the conveyance from Suydarn to its predecessor in title. The date of the deed to Allison was April 23, 1901. The petition does not show the date upon which Wall began to cut, the year 1901 only being named. It therefore can not be determined, from the averments of the petition, whether Wall began cutting before the date of the deed to Allison or after that date. If Wall began to cut before that date, and at the time *463the deed was made to Allison all of the timber suitable for sawmill and general logging purposes had been cut, Allison acquired nothing under the deed from the Gray Lumber Company. The petition does not disclose the date when the application for injunction was filed by Allison against Wall. It is alleged that the jury, upon the trial of that case, made a finding that the lease to the Gray Lumber Company had expired before the suit was filed. It is not alleged whether this finding was based upon the fact that the time for the expiration of the lease had arrived, or whether the lease had expired by reason of the fact that all of the timber upon which the lease was operative had been cut and removed from the premises prior to that date. If any of the timber suitable for sawmill and general logging purposes which was upon the land at the time of the Suydam deed was still standing at the date of the deed from the Gray Lumber Company to Allison, the title to such timber passed to Allison, and the covenant of warranty in the deed was broad enough to cover such timber; and if Allison lost the same by a defect in the title of the Gray Lumber Company, there would be a breach of the warranty entitling him to damages. On the •other hand, if at the date of the deed to Allison no timber of the •character above referred to was standing upon the land, .the warranty in the deed being limited only to such interest as the predecessors in title of the Gray Lumber Company had acquired from Suydam, nothing passed under the deed, and there would be nothing for the warranty to operate upon, and the plaintiff would not have any right of action on such covenant. It was incumbent upon the plaintiff to set forth plainly, fully, and definitely the foundation •of his claim against the defendant. The averments of the petition are entirely consistent with the theory that at the date of the deed from the Gray Lumber Company to Allison all of the timber of the character above described in the Suydam deed had been cut, and the lease from Suydam was at an end. The lease from the Gray Lumber Company to Allison had then nothing upon which to operate; and whatever may be the rights of Allison against the Gray Lumber Company under such circumstances, he would not be entitled to bring suit upon a breach of warranty of the limited character that his covenant contains. It was within the power of the plaintiff to describe exactly the condition of affairs by filling the blanks in the date when Wall began to cut, and by describing *464with, definiteness the terms of the finding of the jury in the injunction suit brought against Wall; and having failed to do so, the averments of the petition being at best doubtful and equivocal, all doubts must be resolved against him; and when this is done, he has failed to show a right of recovery. Many other points were argued in the briefs, but what we have said, we think, finally disposes of' the case, and it is unnecessary to refer to these other questions.

Judgment affirmed.


All the Justices concur, except Fish, G. J.r absent.